Case: 21-50095     Document: 00516062136         Page: 1     Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 20, 2021
                                  No. 21-50095
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Santos Rodriguez-Ruiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-368-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Santos Rodriguez-Ruiz appeals his jury trial
   conviction for illegal reentry following a prior removal. He contends that the
   evidence was insufficient to support his conviction. Our review is de novo
   because Rodriguez-Ruiz preserved his challenge to the sufficiency of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50095      Document: 00516062136          Page: 2    Date Filed: 10/20/2021




                                    No. 21-50095


   evidence. United States v. Brown, 727 F.3d 329, 335 (5th Cir. 2013). We must
   determine “whether ‘any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt.’” Id. (emphasis in
   original) (quoting United States v. Cooper, 714 F.3d 873, 880 (5th Cir. 2013)).
          Rodriguez-Ruiz challenges whether the Government proved that: (1)
   he was an alien at the time of his illegal reentry and (2) he did not obtain the
   Attorney General’s consent to reenter the United States. See 8 U.S.C.
   § 1326(a); United States v. Martinez-Rios, 595 F.3d 581, 583 (5th Cir. 2010).
   The Government presented testimony and documentary evidence that
   Rodriguez-Ruiz admitted that he was a Mexican citizen who was born in
   Mexico to Mexican parents, and that he had neither sought nor obtained
   permission to reenter the United States. A rational trier of fact could have
   found beyond a reasonable doubt that Rodriguez-Ruiz was an alien at the time
   of his reentry and that he did not obtain the Attorney General’s consent to
   reenter the United States. See Brown, 727 F.3d at 335.
          Rodriguez-Ruiz also challenges the district court’s denial of his
   collateral attack on his prior removal order. He must demonstrate, among
   other factors, that “the deportation proceedings at which the order was
   issued improperly deprived [him] of the opportunity for judicial review.” 8
   U.S.C. § 1326(d)(2). See also United States v. Palomar-Santiago, 141 S. Ct.
   1615, 1619-21 (2021) (holding alien must demonstrate all three elements of
   §1326(d)). Rodriguez-Ruiz’s brief lacks any meaningful challenge to the
   district court’s determination that he failed to meet this prerequisite. He has
   therefore abandoned this issue. See United States v. Reagan, 596 F.3d 251,
   254-55 (5th Cir. 2010).
          The judgment of the district court is AFFIRMED.




                                          2